259 Ga. 468 (1989)
383 S.E.2d 897
LOVE
v.
THE STATE.
S89A0191.
Supreme Court of Georgia.
Decided October 5, 1989.
Cook & Palmour, Bobby Lee Cook, A. Kristina Connelly, for appellant.
*469 Ralph Van Pelt, Jr., District Attorney, Michael J. Bowers, Attorney General, Richard C. Litwin, for appellee.
WELTNER, Justice.
Shirley Love shot and killed her husband, Grady Love, with a handgun. She was indicted for murder, convicted by a jury, and sentenced to life imprisonment.[1]
Her sole ground for appeal is the introduction of a certain photograph which, she contends, is unusually gruesome, repetitious of evidence previously submitted, and irrelevant and immaterial to any element of proof involved in the trial of the case.
1. The photograph depicts a portion of the victim's head, displaying the wound inflicted by the fatal projectile.
2. The rule that governs this appeal is that laid down in Brown v. State, 250 Ga. 862, 867 (302 SE2d 347) (1983), as follows:
We take this opportunity to announce a rule to assist counsel in the future in deciding what photos may be offered in evidence. A photograph which depicts the victim after autopsy incisions are made or after the state of the body is changed by authorities or the pathologist will not be admissible unless necessary to show some material fact which becomes apparent only because of the autopsy. A photograph which shows mutilation of a victim resulting from the crime against him may, however gruesome, have relevance to the trial of his alleged assailant. The necessary further mutilation of a body at autopsy has no such relevance and may cause confusion, if not prejudice, in the minds of jurors.
It is unquestioned that the photograph at issue here shows the "mutilation of a victim resulting from the crime against him," and in no way is connected with any "further mutilation of a body at autopsy."
Accordingly, under the rule of Brown, the trial court did not abuse its discretion in admitting the photograph.
Judgment affirmed. All the Justices concur.
NOTES
[1]  The homicide was committed on August 25, 1988. The defendant was indicted for the offense of malice murder by the grand jury of Chattooga County on February 6, 1989, and was convicted of the offense of murder on March 1, 1989. She was sentenced to life imprisonment on that date. A motion for new trial was filed on March 20, 1989, and denied on May 15, 1989. After filing notice of appeal and enumeration of error, the transcript was received in this court on June 28, 1989, and the case was argued on September 19, 1989.